Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Because the claims were amended in a way different than the interpretation in the previous office action, the allowability has been withdrawn, however a second non-final action is issued herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Investigation of cyano resin-based gel polymer electrolyte: in situ gelation mechanism and electrode-electrolyte interfacial fabrication in lithium-ion battery (Zhou).
With respect to claims 1, 14, and 15, Zhou teaches a cyanoethyl polyvinyl alcohol based gel polymer electrolyte [claim 14] for a lithium ion battery [claim 15] (abstract).  The electrolyte solution comprises LiPF6, which is a lithium salt with EC:DMC:EMC which is a non-aqueous organic solvent (Preparation and electrochemical characterization of PVA-CN-based GPE batteries).  The polymer has the formula: 

    PNG
    media_image1.png
    108
    274
    media_image1.png
    Greyscale

(abstract).  Which reads on the polymer of the instant claim when the polymer ha a unite for Formula K and Formula m, wherein R is a 2 carbon alkylene group and R1 is -OH.  Because Zhou teaches the same polymer with the same lithium salt in the same solvent, one of ordinary skill in the art would expect the electrolyte to be thermosetting. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Investigation of cyano resin-based gel polymer electrolyte: in situ gelation mechanism and electrode-electrolyte interfacial fabrication in lithium-ion battery (Zhou) as applied to claim 1 above, and further in view of US PGPub 2016/0268636 (Cha).
Zhou teaches the electrolyte as discussed above, but fails to teach a second lithium salt.  Cha teaches that an electrolyte comprising a disultone-based compound and an imide-based or phosphate-based lithium salt improved the battery performance (PP 0030).  The combination of salts may be LiPF6 and Li(FSO2)2N (PP 00124), which reads on the second salt of claims 12 and 13.  It would have been obvious to one of ordinary skill in the art to add Li(FSO2)2N to the electrolyte of Zhou to improve the battery performance. 

Allowable Subject Matter
Claims 2-10 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a polymer or oligomer having the three monomers as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759